Citation Nr: 1116045	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-38 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1994 to February 2004, including service in the Southwest Asia Theater of Operations.  Commendations and awards include a Presidential Unit Citation, a Meritorious Unit Citation with 1 Bronze Star, a Global War on Terrorism Expeditionary Medal, and a Global War on Terrorism Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2010 jurisdiction was permanently transferred to the Nashville RO.

In January 2011 the Veteran testified regarding his claims before the undersigned Veterans Law Judge at a Travel Board hearing in Nashville, Tennessee.  A transcript of the hearing is in the claims file.


FINDING OF FACT

The Veteran received treatment for right and left knee pain during active duty service, and the record contains credible lay evidence of continuity of symptomatology thereafter.


CONCLUSIONS OF LAW

1.  A left knee disability, currently diagnosed as chronic sprain, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).

2.  A right knee disability, currently diagnosed as chronic sprain,  was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3,102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claims of service connection are resolved in the Veteran's favor, the Board need not further address VCAA compliance.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The Veteran seeks service connection for a left and a right knee disorder, which he says was caused by physical exertion in service.  

STRs dated in September and October 2000 show treatment for right knee pain, diagnosed as a right medial collateral ligament strain; and an STR dated in April 2001 informs of occasional left knee pain, treated with a nonsteroidal anti-inflammatory drug.

DD-214 confirms a military occupational specialty of Aircraft Maintenance SE/Hydraulic Pneumatic Structures Mechanic.  In February 2004 the Veteran separated from active duty service.

Private treatment records dating from January 2007 to May 2008 chronicle complaints of and treatment for bilateral knee pain.  On examination by a private physician in May 2008 the Veteran complained of severe bilateral knee pain, with symptoms that included dull ache; pain with stairs; locking; popping; giving way of the knee; swelling; and crepitation.  According to the physician, who purposefully noted that the Veteran's STRs and civilian medical records were reviewed, the Veteran's medical condition/symptoms were "one and the same" as those suffered while in-service.

In a subsequent VA Compensation and Pension (C&P) examination in May 2008 the Veteran complained of pain in both knees; left greater than right.  He described the pain in his left knee as 3/10 in severity at rest, and 8/10 in severity with use; and the pain in his right knee as 1/10 in severity at rest and 6/10 with use.  He added that there was some give away weakness and popping in the left knee, and said that he was no longer able to run anymore.  Physical examination found moderate lateral tenderness and slight crepitus with flexion of the left knee, and slight medial tenderness of the right knee.  X-rays showed no acute bone or joint abnormality.  Diagnosis was chronic sprain of the knees, left more than the right.  According to the examiner, the Veteran's bilateral knee disorder is less likely than not related to service because there was no evidence in the claims file of chronicity in service.

During his 2011 Board hearing the Veteran testified that he had pain in both knees on a daily basis during service whenever he had to squat or walk around aircraft; and when running, doing combat training, carrying packs, and hiking.  He added that his in-service treatment records do not reflect more complaints of knee pain because Marines are encouraged to refrain from going "to medical."  He further testified that the pain continued on separation, but that he did not seek medical attention until around 2006 because he did not have medical insurance.

Analysis

From the outset, the Board notes that the Veteran is not only competent to describe his symptoms, but STRs and post-service medical records corroborate his complaints, and show treatment for, bilateral knee pain.  The Board additionally finds the Veteran's avowal of daily pain on use of both knees during service, on separation from service, and continuing afterwards, to be credible, since the activities which he says caused his knee pain (squatting, running, hiking) are consistent with the type and circumstances of his service as shown by his service records.  38 C.F.R. § 3.303(a).  Moreover, a private physician maintains that the Veteran's current knee disorder is related to those symptoms in service, and the Board finds this opinion, which was based on personal examination of the Veteran and review of the Veteran's medical records (including STRs), to be highly probative evidence in favor of the Veteran's claim.  

Although the VA C&P examiner stated that there was no relationship between the Veteran's current bilateral chronic knee sprain and his service, the Board notes that the basis for this negative opinion was the lack of medical documentation in service.  

It is already established that the Veteran is competent to describe his symptom in service and to provide evidence of continuity of symptomatology since service.  The Board finds no reason to discount the Veteran's credibility on this issue.  38 U.S.C.A. § 1154(b).  Therefore, his lay statements are sufficient basis for service connection.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

In summary, the evidence includes the Veteran's sworn and credible testimony of recurrent knee pain during service, and of continuity of symptomatology after service.  Moreover, the record contains competent medical evidence that relates the Veteran's current bilateral knee disorder to symptoms in service.  Therefore, the Board cannot find that the evidence preponderates against the claims; so, according the Veteran every reasonable doubt, service connection for a left knee disorder and a right knee disorder is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a left knee disability, diagnosed as chronic sprain, is granted.

Service connection for a right knee disability, diagnosed as chronic sprain, is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


